Citation Nr: 0915737	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  08-00 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a status post anterior 
cruciate ligament tear, partial, left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  In 
the August 2006 rating decision, the RO confirmed the 10 
percent rating previously assigned to the service-connection 
status post anterior cruciate ligament tear, partial, left 
knee; the disability was originally granted service 
connection in a July 1993 rating decision.  The Veteran's 
disagreement with the denial of an increased rating led to 
this appeal.  See 38 C.F.R. § 20.201.  The Veteran 
subsequently perfected an appeal of the issue.  See 38 C.F.R. 
§ 20.200.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  Prior to March 6, 2008, the Veteran's service-connected 
left knee disability was manifested by arthritis and some 
pain on flexion; it was not productive of instability, 
subluxation, objective evidence of frequent episodes of 
locking with pain and effusion into the joint, any limitation 
of extension, or limitation of flexion to less than 60 
degrees.  

3.  From March 6, 2008, the Veteran's left knee disability 
has been manifested by arthritis, minus 10 degrees of 
extension, limitation of flexion of the knee to 50 degrees 
with consideration of pain, and slight instability; it has 
not been productive of ankylosis, subluxation, more than 
slight instability, objective evidence of frequent episodes 
of locking with pain and effusion into the joint, limitation 
of flexion to less than 50 degrees, or limitation of 
extension of more than 10 degrees. 






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post anterior cruciate ligament tear, partial, left 
knee, other than instability and limitation of extension from 
March 6, 2008, have not been met.  38 U.S.C.A §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5257, 5258, 5260, 5261 (2008).

2.  From March 6, 2008, the criteria for a separate 10 
percent rating, but no more than 10 percent, for limitation 
of extension of the left knee due to a status-post partial 
anterior cruciate ligament tear have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5261 (2008); VAOPGCPREC 9-04.

3.  From March 6, 2008, the criteria for a separate 10 
percent rating, but no more than 10 percent, for slight 
instability of the left knee due to a status-post partial 
anterior cruciate ligament tear have been met.  38 U.S.C.A 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.16, 4.71a, Diagnostic Code 5257 
(2008); VAOPGCPREC 23-97; VAOPGCREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A.  §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3 159(b), VCAA notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA notification letters in June 2006 
and in August 2007.  The Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

The instant claim before the Board is a claim for an 
increased rating.  In Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the United States Court of Appeals for Veterans 
Claims (Court) detailed the notification requirements in 
increased rating claims.  The RO issued the Veteran an April 
2008 letter to satisfy these notification requirements.  In 
Vazquez-Flores, the Court found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  After 
review of this April 2008 letter, the Board determines that 
it substantially satisfies the notification requirements 
outlined in Vazquez-Flores.  See VCAA letters mailed to the 
Veteran in June 2006 and August 2007, along with a Vazquez 
letter issued in April 2008, which contains all of the 
criteria for rating knee disabilities.  It is also pertinent 
to note that the Veteran's statements submitted in support of 
his claim (dated in July 2006, July 2007(NOD), October 2007, 
and December 2007 (VA Form 9)) indicate his awareness of 
relevant criteria that include increased functional 
impairment and industrial impairment. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The April 2008 letter 
was issued after the August 2006 decision on appeal.  The RO 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the September 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes VA 
medical records, including reports of VA joint examinations 
in June 2006 and March 2008, which provided findings that are 
adequate for rating purposes.  After a review of this 
evidence, the Board finds that the medical records provide 
competent, non-speculative evidence regarding the current 
severity of the Veteran's left knee disability.  Under these 
circumstances, there is no duty to provide another 
examination or a medical opinion.  38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim for 
increased ratings at this juncture, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Limitation of motion and 
instability of the knee involve different symptomatology and 
separate ratings are specifically allowed with X-ray evidence 
of arthritis.  See VAOGCPREC 23-97 and VAOGCPREC 9-98.  

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 should be considered in conjunction only 
with a diagnostic code predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

For limitation of motion, the schedule of ratings provides 
compensation dependent upon the severity of the limitation of 
flexion and/or extension under DC 5260 and DC 5261, 
respectively, both located in 38 C.F.R. § 4.71a.  DC 5260 
allows for assignment of a noncompensable evaluation when 
there is evidence of flexion limited to 60 degrees, 
assignment of a 10 percent rating when there is evidence of 
flexion limited to 45 degrees, assignment of a 20 percent 
rating for flexion limited to 30 degrees, and assignment of a 
30 percent rating for flexion limited to 15 degrees.  Under 
DC 5261, a noncompensable rating is assigned for extension 
limited to 5 degrees, a 10 percent rating for extension 
limited to 10 degrees, a 20 percent rating for extension 
limited to 15 degrees, and higher ratings for more severely 
limited extension.  

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04.

As noted, the evaluation of the same disability under various 
diagnoses is to be avoided.  However, limitation of motion 
and instability of the knee involve different symptomatology 
and separate ratings are specifically allowed with X-ray 
evidence of arthritis.  See VAOGCPREC 23-97; VAOGCPREC 9-98.  

Factual Background

The service treatment records show that the Veteran sustained 
s left knee injury in 1989 while on active duty, which 
resulted in a tear of a cruciate ligament. A July 1993 RO 
decision granted service connection and assigned a rating of 
10 percent for his left knee disability.  

The Veteran filed a claim for an increased rating for his 
left knee disability in June 2006.  He underwent a VA 
examination in August 2006.  The examiner found that the 
Veteran had post-traumatic arthritis.  Although the Veteran 
complained of instability, the examiner preformed three 
different tests for instability and found his knee to be 
stable.  The X-rays showed no evidence of an acute fracture 
or subluxation, but there were minor arthritic changes and 
minimal degenerative spurring at the tibial spine and the 
undersurface of the patella.  The examiner noted that the 
Veteran saw a private orthopedist that had performed an 
arthroscopy, which confirmed arthritis.  

The August 2006 rating decision denied a rating in excess of 
10 percent for the Veteran's left knee disability.  The RO 
rated the left knee disability under DC 5260, which pertains 
to limitation of leg flexion.  

In his July 2006 statement, the Veteran said that his left 
knee disability interfered with his ability to stand while 
teaching his students.  In the Veteran's July 2007 notice of 
disagreement, October 2007 statement, and December 2007 
appeal, the Veteran made further complaints of his pain 
worsening as well as locking and grinding in his left knee 
and difficulty in daily functions like bathing and dressing.  

On March 6, 2008, the Veteran underwent another VA 
examination, which showed that he had functional limitations 
of standing 15 to 30 minutes and walking a quarter mile.  The 
Veteran had an antalgic gait and crepitus, tenderness, and 
painful motion of the left knee.  Flexion of the knee was 
from 0 to 100 degrees, but pain was noted from 50 to 100 
degrees.  The Veteran's extension was limited by 10 degrees 
with pain.  Additionally, the examiner found instability; the 
anterior/posterior cruciate ligament had abnormal flexion at 
30 and 90 degrees.  The examiner answered "yes" to whether 
there was instability in the left knee joint.  The examiner 
did not find subluxation, locking, effusion, grinding, or 
inflammation.  The X-rays showed mild arthritic narrowing at 
the patellofemoral and medial tibiofemoral joints, and the 
examiner diagnosed the Veteran as having osteoarthritis.  

Analysis

In weighing the Veteran's statements and VA examinations of 
record, the Board concludes that separate ratings of 10 
percent for limitation of extension and slight instability 
from March 6, 2008 are warranted and that the preponderance 
of the evidence is against an increased rating for his left 
knee disability prior to that date. 

Prior to March 6, 2008, there is no evidence of instability, 
subluxation, objective evidence of frequent episodes of 
locking with pain and effusion into the joint, any limitation 
of extension or limitation of flexion to less than 60 
degrees.  The current 10 percent rating for the Veteran's 
left knee disability is consistent with the arthritis and 
pain on motion without compensable limitation of flexion or 
extension.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5260; see also Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

A VA examination on March 6, 2008 showed a loss of 10 degrees 
of extension and slight instability of the left knee, along 
with limitation of flexion to 50 degrees with consideration 
of pain.  Deluca; 38 C.F.R. § 4.40.  

With respect to the Veteran's flexion being limited to 50 
degrees because of pain, the Board finds that such more 
nearly approximates limitation of flexion to 45 degrees, but 
this is consistent with the current rating of 10 percent.  
However, separate ratings under DC 5260 and DC 5261 may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
04.  The loss of 10 degrees of extension shown by physician 
examination on March 6, 2008 warrants a separate 10 percent 
rating under that General Counsel Opinion and DC 5261.    

As to whether there is any additional limitation of motion of 
the left knee due to symptoms such as pain, weakness, fatigue 
and incoordination, the Board finds that, other than pain 
resulting in limitation of flexion to 50 degrees upon the 
March 2008 examination, the medical evidence does not show 
any additional limitation of flexion or extension due to pain 
or flare-ups of pain supported by objective findings to 
support a higher rating at any point during the period of 
time at issue.  Nor does the medical evidence show that 
weakness, excess fatigability, incoordination, flare-ups of 
such symptoms, or any other symptom (subjective) or sign 
(objective) attributable to the left knee disability at issue 
results in such additional limitation of motion.  38 C.F.R. 
§§ 4.40 and 4.45; DeLuca, supra.   

The Board also finds that the March 2008 VA examination 
revealed slight instability of the left knee.  As noted 
above, the Veteran's current 10 percent rating contemplates 
arthritis with limitation of flexion of the knee but not 
instability.  Accordingly, a separate rating of 10 percent 
for slight instability under DC 5257 is warranted from March 
6, 2008.  See VAOPGCPREC 23-97; VAOPGCREC 9-98.  There is no 
medical evidence that shows more than slight instability or 
any subluxation.  

There is no medical evidence of dislocated semilunar 
cartilage.  Nevertheless, since the Veteran has complained of 
locking of the left knee, the Board has considered 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  However, an increased or 
separate rating is not warranted because there is no 
objective medical evidence of frequent episodes of locking 
with pain and effusion into the joint.  As there is no 
evidence of symptomatic residuals of removal of semilunar 
cartilage, DC 5259 is not applicable.    

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  Although the Veteran has testified regarding 
the limitation his left knee disability causes at work, there 
is no evidence that the Veteran has missed work due to the 
disability or been hospitalized.  The Board, therefore, finds 
that there has been no showing by the Veteran that this 
disability caused marked interference with employment or 
necessitated frequent hospitalization beyond that 
contemplated by the rating schedule.  In the absence of 
requisite factors, the criteria for submission for assignment 
of extraschedular ratings for these disabilities pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In view of the foregoing, the Board finds that the evidence 
supports a grant of separate 10 percent ratings for 
instability and limitation of extension of the left knee from 
March 6, 2008, and the preponderance of the evidence is 
against a higher or additional separate compensable rating 
since the date of receipt of the claim for an increased 
rating.  Therefore, the benefit of the doubt doctrine is not 
applicable to the latter aspect of the claim.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).













ORDER

Entitlement to a rating in excess of 10 percent for arthritis 
and residuals of a partial cruciate ligament tear, left knee, 
other than limitation of extension and instability from March 
6, 2008, is denied.

Entitlement to a separate 10 percent rating, but no more than 
10 percent, for limitation of extension of the left knee 
secondary to arthritis and a partial anterior cruciate 
ligament tear of the left knee is granted from March 6, 2008.

Entitlement to a separate 10 percent rating, but no more than 
10 percent, for slight instability of the left knee secondary 
to a partial anterior cruciate ligament tear is granted from 
March 6, 2008.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


